                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

WILLIAM KEITH JARRELL,               *

      Plaintiff,                     *

vs.                                  *
                                             CASE NO. 4:18-CV-186 (CDL)
JOHN THOMPSON, et al.,               *

      Defendants.                    *


                                O R D E R

      After a de novo review of the record in this case, the Order

and Report and Recommendation filed by the United States Magistrate

Judge on April 24, 2019 is hereby approved, adopted, and made the

Order of the Court.

      To the extent that Plaintiff’s filing on April 29, 2019 (ECF

No. 35)   objects to the Report and Recommendation,               the Court

considered   that   filing,    and   it    does   not   alter   the   Court’s

conclusion   regarding   the   adoption      of   the   Magistrate    Judge’s

recommendation.

      IT IS SO ORDERED, this 21st day of May, 2019.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
